687 N.W.2d 295 (2004)
People
v.
James.
No. 125752.
Supreme Court of Michigan.
September 30, 2004.
SC: 125752, COA: 244151.
On order of the Court, the application for leave to appeal the January 22, 2004 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Wayne Circuit Court for recalculation of the amount of jail credit to which defendant may be entitled against his sentence. In all other respects, leave to appeal is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.